Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 28-43 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I,

    PNG
    media_image1.png
    191
    620
    media_image1.png
    Greyscale
,
and the species of Compound U, found on page 42 of the specification (reproduced below),

    PNG
    media_image2.png
    51
    555
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    318
    461
    media_image3.png
    Greyscale
,
in the reply filed on April 13, 2022 was acknowledged in a previous Office Action.  The requirement was deemed proper and therefore made FINAL in a previous Office Action.

  	The claims of elected Group I have been examined to the extent that they are readable on the elected species of Compound U.  Since prior art was found on a sub-genera which embraced the elected species, subject matter not embraced by the elected embodiment was withdrawn from further consideration.  Note, M.P.E.P. § 803.02.

The subject matter of the search thus far, inclusive of the elected species of Compound U, is as follows:
a compound of Formula I,

    PNG
    media_image4.png
    194
    342
    media_image4.png
    Greyscale
,
wherein A represents a pyridyl ring;
X represents C;
M represents thiophenyl ring; and 
all other variables are as defined.

As a result of the current amendments to the claims per the Amendment filed November 8, 2022, the full scope of compounds claimed in newly added independent claim 28 (elected Group I) has now been searched and examined.


Claims 33-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 13, 2022.


Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
Since the present application claims the benefit under 35 USC § 119(e) of Provisional application 62/693,722 filed July 3, 2018, the disclosure in the provisional application was again reviewed as a result of the Amendment filed November 8, 2022 and because of the possibility of intervening art.  It was found that Provisional Application No. 62/693,722 fails to provide adequate support for the entire scope of the claimed compounds of elected Group I filed November 8, 2022.  The disclosure of the prior-filed application, Application No. 62/693,722, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 {or 35 U.S.C. 112(a)} for one or more claims in the Amendment filed 
November 8, 2022.  Specifically, the Provisional Application No. 62/693,722 does not disclose that any of the R1, R2, R3 or R4 variables can represent hydrogen as found in the instant claims filed 
November 8, 2022.  See in Provisional Application No. 62/693,722, the disclosure on pages 3-4 of the specification (reproduced in-part below),

    PNG
    media_image5.png
    252
    686
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    583
    729
    media_image6.png
    Greyscale

as well as claim 1 in the Provisional Application No. 62/693,722 (reproduced in-part below),

    PNG
    media_image7.png
    615
    656
    media_image7.png
    Greyscale
.
Therefore, the claims filed November 8, 2022 can only rely on the filing date of 371 application PCT/US2019/040579, which is July 3, 2019.

Response to Arguments
Applicant’s arguments filed November 8, 2022 have been fully considered.  Applicant argues that new claims 28-43 are adequately supported and described in  Provisional Application No. 62/693,722.
In response, it is disagreed that Provisional Application No. 62/693,722 provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for new claims 28-43.  As stated above, the Provisional Application No. 62/693,722 does not disclose that any of the R1, R2, R3 or R4 variables can represent hydrogen as found in newly added independent claim 28, filed 
November 8, 2022.  Therefore, the present claimed invention can only rely on the filing date of 371 application PCT/US2019/040579, which is July 3, 2019.


As a result of the current amendments to the specification and the newly added claims per the Amendment filed November 8, 2022, the following rejections now apply.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly added claim 28 is indefinite because a valence problem is raised when X represents N.  See Formula II in claim 28, 
    PNG
    media_image8.png
    221
    297
    media_image8.png
    Greyscale
, in which the X variable is part of an aromatic ring and the X variable is substituted with variable R2.  Claims dependent on claim 28 which do not resolve this issue are also found indefinite.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	the compound of Chemical Abstracts Registry Number 2244569-14-8 {indexed in the Registry file on STN CAS ONLINE October 8, 2018},

    PNG
    media_image9.png
    253
    465
    media_image9.png
    Greyscale

{a compound of Formula II, 
    PNG
    media_image10.png
    220
    289
    media_image10.png
    Greyscale
, 
wherein R1=ethyl; 
R2=hydrogen;
R3=hydrogen;
X=C; 
R4=hydrogen;
M= 
    PNG
    media_image11.png
    64
    82
    media_image11.png
    Greyscale
;  
R5=H; and 
R6=H};


b)	the compound of Chemical Abstracts Registry Number 2244569-15-9 {indexed in the Registry file on STN CAS ONLINE October 8, 2018},

    PNG
    media_image12.png
    299
    409
    media_image12.png
    Greyscale

{a pharmaceutically acceptable salt of the compound of Formula II, 
    PNG
    media_image10.png
    220
    289
    media_image10.png
    Greyscale
, 
wherein R1=ethyl; 
R2=hydrogen;
R3=hydrogen;
X=C; 
R4=hydrogen;
M= 
    PNG
    media_image11.png
    64
    82
    media_image11.png
    Greyscale
;  
R5=H; and 
R6=H};


	c)	the compound of Chemical Abstracts Registry Number 1872128-67-0 {indexed in the Registry file on February 22, 2016},

    PNG
    media_image13.png
    232
    477
    media_image13.png
    Greyscale


{a compound of Formula II, 
    PNG
    media_image10.png
    220
    289
    media_image10.png
    Greyscale
, 
wherein R1=hydrogen; 
R2=methyl;
R3=methyl;
X=C; 
R4=hydrogen;
M= 
    PNG
    media_image11.png
    64
    82
    media_image11.png
    Greyscale
;  
R5=H; and 
R6=H}; and  


	d)	the compound of Chemical Abstracts Registry Number 1882152-49-9 {indexed in the Registry file on March 9, 2016},

    PNG
    media_image14.png
    248
    426
    media_image14.png
    Greyscale

{a compound of Formula II, 
    PNG
    media_image10.png
    220
    289
    media_image10.png
    Greyscale
, 
wherein R1=methoxy; 
R2=hydrogen;
R3=hydrogen;
X=C; 
R4=hydrogen;
M= 
    PNG
    media_image11.png
    64
    82
    media_image11.png
    Greyscale
;  
R5=H; and 
R6=H}.  

Each of the above cited prior art disclose at least one compound that is embraced by the currently amended claimed invention as shown above.  Therefore, each of the above cited prior art anticipate the currently amended claimed invention.  


Response to Arguments
Applicant’s arguments filed November 8, 2022 have been fully considered.  Applicant argues that the compound of Chemical Abstracts Registry Number 2244569-14-8 and the compound of Chemical Abstracts Registry Number 2244569-15-9 are not prior art because the publication date of these two compounds is after the priority date of Applicant’s Provisional Application 62/693,722.  Applicant further argues that these compounds were obtained from the inventor’s own work.  Applicant has provided a copy of the journal reference Denton et al. {Journal of Medicinal Chemistry, July 2018, 61, pages 7065-7086} as evidence of the inventor’s own work.
In response, Provisional Application No. 62/693,722 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for new claims 28-43.  Provisional Application No. 62/693,722 does not disclose that any of the R1, R2, R3 or R4 variables can represent hydrogen as found in newly added independent claim 28, filed 
November 8, 2022.  Therefore, the present claimed invention cannot rely on the filing date of Provisional Application No. 62/693,722.
	Further, the instant claims have not been rejected over the disclosure in Denton et al.  The compound of Chemical Abstracts Registry Number 2244569-14-8 and the compound of Chemical Abstracts Registry Number 2244569-15-9 were indexed in the Registry file on STN CAS ONLINE on October 8, 2018.  The Registry records on STN CAS ONLINE for these two compounds do not disclose that either of these compounds are the work of Applicant.    The Registry database records in STN CAS ONLINE for each of the compounds is prior art.  Therefore, Applicant’s argument is not persuasive.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cashman {US Patent 8,609,708}.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant currently claims compounds of Formula II or a salt thereof,

    PNG
    media_image15.png
    226
    296
    media_image15.png
    Greyscale

wherein R1 can represent hydrogen, alkyl or halogen;
R2 can represent hydrogen;
R3 can represent hydrogen;
X can represent C;
R4 can represent hydrogen;
M can represent 
    PNG
    media_image16.png
    38
    87
    media_image16.png
    Greyscale
;
R5 can represent hydrogen; and
R6 can represent hydrogen.
Cashman teaches compounds that are structurally similar to the instant claimed compounds.  See in Cashman, for instance, Compound ID-3, (columns 29-30) 
    PNG
    media_image17.png
    112
    271
    media_image17.png
    Greyscale
, and Compound TD-VIII-031, (2nd compound in columns 91-92) 
    PNG
    media_image18.png
    128
    318
    media_image18.png
    Greyscale
.  
Cashman teaches pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers (columns 22-24). 
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between Compound ID-3 in Cashman and the instant claimed compounds is that of a hydrogen (Cashman) versus a methyl (instant invention) attached to the pyridine ring (i.e., a homolog).  See the proviso near the end of instant claim 28.
	The difference between Compound TD-VIII-031 in Cashman and the instant claimed invention is that of positional isomerism.  The difference being a 2-chloro in the compound of Cashman versus a 4-chloro as instantly claimed (see the instant R1 variable position in Formula II and the R1 definition).

Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
Compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  As was stated in In re Grose, 201 USPQ 57 (C.C.P.A. 1979), page 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.” The homologue is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137 (C.C.P.A. 1978); In re Hoke, 195 USPQ 148 (C.C.P.A. 1977); In re Lohr, 137 USPQ 548 (C.C.P.A. 1963); In re Magerlein, 202 USPQ 473 (C.C.P.A. 1979); In re Wiechert, 152 USPQ 247 (C.C.P.A. 1967); Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960); In re Jones, 74 USPQ 152, 154 (C.C.P.A. 1947); In re Herr, 134 USPQ 176 (C.C.P.A. 1962); Ex parte Dibella and Deinet, 157 USPQ 59 (Bd. Pat. App. & Int. 1966); In re Zickendraht, 138 USPQ 22 (C.C.P.A. 1963); Ex Parte Fischer, 96 USPQ 345 (Bd. Pat. App. & Int. 1952); In re Fauque, 121 USPQ 425 (Bd. Pat. App. & Int. 1954); In re Druey, 138 USPQ 39 (C.C.P.A. 1963); In re Bowers and Orr, 149 USPQ 570 (C.C.P.A. 1966); Redox Technologies Inc. v. Pourreau, 73 USPQ2d 1435, 1451 (Bd. Pat. App. & Int. 2004); In re Henze, 85 USPQ 261 (C.C.P.A. 1950); and In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030 (Fed. Cir. 2008) (“As homologs are presumptively obvious over known compounds…..”).
In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient to show obviousness.  In In re Jones, 65 USPQ 480 (C.C.P.A. 1945), the Court specifically pointed to a dictionary definition of homologs as those where the members differ successively by CH2, and thus the homologs of benzene were listed as “toluene, xylene, mesitylene”, which consist of benzene, with the addition of one, two and three methyls, respectively, onto the ring. Note that in In re Lohr, 137 USPQ 548 (C.C.P.A. 1963), at page 550, the non-methylated form was specifically called a “lower homolog”, and in In re Magerlein, 202 USPQ 473 (C.C.P.A. 1979), adding two methyl groups at one position was also called a homolog.  In point of fact, most of these cases dealt with just adding a methyl where none had existed before.
As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (2d Cir. 1974): “If any structural change is obvious to one skilled in the art, a substitution of the next higher homolog would seem to be.” Note also In re Jones, 21 USPQ2d 1941 (Fed. Cir. 1992), which states at page 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144 (C.C.P.A. 1953), page 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.”  Note also In re Deuel, 34 USPQ2d 1210 (Fed. Cir. 1995), at page 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved  properties.” See also MPEP 2144.09, second paragraph, that states compounds which are … homologs… are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  
Further, position isomers are a basic form of close “structural isomers.”  MPEP 2144.09(II), first paragraph, states the following:
II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).

It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to prepare homologs or positional isomers of the compounds taught by Cashman.  A person of ordinary skill in the art would have been motivated to prepare homologs or positional isomers of the compounds taught by Cashman to arrive at the instant claimed products with the expectation of obtaining additional beneficial products which would selectively inhibit cytochrome P-450 2A6 and would be useful in treating tobacco addiction.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.


	The elected species of Compound U is disclosed on page 48 of Provisional Application 62/693,722, which the present application claims the benefit under 
35 USC § 119(e).  Therefore, elected species of Compound U is afforded the benefit of the filing date of the provisional application, which is July 3, 2018.  However, there are no present claims directed solely towards the elected species. 

 
Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710. 
 
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



November 17, 2022
Book XXVII, page 23